            Case 1:19-cv-01587-KNF Document 55 Filed 11/29/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------------X
JULIANO CANELHA, JOAO LELIO FERREIRA, :
HUGO CANTE, LUIZ SILVANIO DOS REIS
SEBASTIAO DEOLIVEIRA, and MAINE         :
ROCHA SOUZA, individually and on behalf
of all others similarly situated,       :                                     ORDER

                                       Plaintiffs,                   :      19-CV-1587 (KNF)

                   - against -                                       :

A ROYAL FLUSH OF NEW YORK II, INC.,       :
d/b/a A ROYAL FLUSH, A ROYAL FLUSH, INC.,
and TIMOTHY BUTLER, and DEBRA RUSSO, :
as individuals,
                                          :
                        Defendants.
------------------------------------------------------------------------X
KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE

         This action was brought pursuant to the Fair Labor Standards Act and the New York Labor

Law. The parties negotiated a resolution of their dispute. Thereafter, the parties memorialized, in a

written settlement agreement, the terms and conditions under which they agreed to resolve their dispute.

See Docket Entry No. 44. That document was submitted to the Court for its review and approval. The

Court reviewed the agreement, held a conference with the parties to discuss it and, during that conference,

directed that the settlement agreement be revised. The parties have revised their agreement, see Docket

Entry No. 54, which the Court has reviewed. Based on the parties’ arm’s-length negotiations and the

Court’s review of the parties’ revised written settlement agreement, the Court finds that the settlement

agreement is fair and reasonable; therefore, the Court approves the settlement agreement.
          Case 1:19-cv-01587-KNF Document 55 Filed 11/29/20 Page 2 of 3



 The Clerk of Court is directed to record this action as terminated, on the docket sheet maintained for this

action.

Dated: New York, New York                                  SO ORDERED:
       November 29, 2020




                                                       2
Case 1:19-cv-01587-KNF Document 55 Filed 11/29/20 Page 3 of 3




                              3
